DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2016107544231, filed on 08/29/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/7/2019 is being considered by the examiner.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 8/22/2019.  The amendment has been placed of record in the file.
Allowable Subject Matter
Claims 1-23 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious A metallic micro/nano-structure, comprising of a metallic film and a micro/nano pattern formed in the metallic film, wherein the micro/nano pattern divides the metallic film into a periodic structure and a defect structure embedded into the periodic structure, the periodic structure has a period T that satisfies 0.75λ<T<1.25λ, λ is a wavelength of a surface plasmon formed at an interface between the metallic film and a medium, in combination with the rest of the limitations of the claim.
	Claims 2-23 are allowed by the virtue of dependency on the allowed claim 1.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Barker et al. (US 2012/0048181 A1) teaches investigating defect structures in graphene and methods of processing the graphene to create such defects (paragraph 0008). However, Barker does not teach bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886